 In the Matter Of UNION TRIBUNE PUBLISHING COMPANYandAMER-ICAN NEWSPAPER GUILD, LOCAL No. 95CaseNo. R-489.-Decided February 16, 1939NewspaperPublishingIndustry-Investigation of Representatives:contro-versy concerning representationof employees-UnitAppropriate forr*CollectiveBargaining:employees in the editorial,accounting,credit and collection, andmaintenancedepartments-Representatives:proof of choice:comparison of payrollwith unionlist-Certification of Representatives:upon proof of majorityrepresentation.Mr. William R. WalshandMr. Charles M. Brooks,for the Board.Williamson, Hoge cfi Sargent,byMr. Willis SargentandMr. EmilSteck, Jr.,Los Angeles, Calif., andGray, Cary, Ames aQ Driscoll,byMr. William P. Cary,of San Diego, Calif., for the Company.Miss Ann Landy,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 22, 1937, American Newspaper Guild, Local No. 95,herein called the Guild, filed a petition with the Regional Directorfor the Twenty-first Region (Los Angeles, California) alleging thata question affecting commerce had arisen concerning the representa-tion of employees of the Union Tribune Publishing Company, SanDiego, California, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 15, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation ofrepresentatives and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice; andacting pursuant to Article III, Section 10 (c), and Article II, Sec-tion 37 (b), of said Rules and Regulations, further ordered that the11 N. L.R. B., No. 36.388 UNION TRIBUNE PUBLISHING COMPANY ET AL.389casebe consolidated for the purpose of hearing with another pro-ceeding based upon a complaint alleging that the Company wasengaged in unfair labor practices.Pursuant to notice a joint hearing upon the petition and the com-plaint was held in San Diego, California, on November 29 and 30,December 1, 2, 3, 4,and 6,1937, and in Los Angeles, California, onDecember 8, 1937, before Thomas H. Kennedy, the Trial Examinerduly designated by the Board.On December 28, 1938, pursuant tothe order of the Board to reopen the record, the Regional Directorissued a notice of hearing, copies of which were duly served uponthe Company and the Union. On January 5 and 6, 1939, furtherhearing was had before Albert L. Lohm, Trial Examiner duly desig-nated by the Board. The Board and the respondent were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and to cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.Wehave reviewed the rulings of the Trial Examiner, and the motionsand objections, and find that no prejudicial errors were committed.His rulings are hereby affirmed.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a California corporation and has its principaloffice and place of business in San Diego, California. It owns,prints, and publishes two newspapers, namely the San Diego Union,herein called the Union, and the Evening Tribune, herein called theTribune.The editorial and mechanical departments of both news-papers are located in the same building.The Union is a dailymorning newspaper with a weekday circulation of 28,000 and a Sun-day circulation of 39,000.The Tribune is an evening paper, pub-lished daily except Sunday, with a circulation of 30,000.All ofthe stock of the respondent is owned by Copley Press, Inc., an Illi-nois corporation, with its principal office in Aurora, Illinois.Cop-ley Press, Inc., has a branch office in Los Angeles, California.Thestock of Copley Press, Inc., except for qualifying shares, in turn isowned by its president, Ira C. Copley.The Copley Press, Inc., ownsthree newspapers in addition to the Union and the Tribune.- IraC.Copley owns and controls the Southern California AssociatedNewspapers which publishes 10 newspapers, and he also owns andpublishes the Illinois State Journal.Newsprint, the largest single item of physical property that therespondent uses, is purchased by Ira C. Copley in Sweden, and sold164275-39-vol x,--26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDby him to the respondent in California. In 1937 the respondent usedapproximately 5,240 tons of newsprint.The revenue derived fromnational advertising, that is, from advertising originating out of theState, amounts to approximately 25 per cent of the total advertisingrevenue of the Union and to 21 per cent of that of the Tribune.The respondent is a member of the Associated Press and uses theInternational News Service.The Associated Press Association main-tains and operates two teletype machines in the respondent's plant inSan Diego, and has the privilege of transmitting items of news col-lected and edited by the respondent's employees for transmittal tothe various members of the Associated Press throughout the country.The Associated Press furnishes the respondent withnews itemsamounting to 150,000 words per day, which are sent fromall partsof the country and from foreign countries through its main trunklines to Los Angeles and from Los Angeles transmitted to the re-spondent's plant together with California news gathered by theAssociations.News items amounting to an average of 150 words perday emanate from the respondent which find their way to the mainline from the Los Angeles Associated Press Office.II.THE ORGANIZATION INVOLVEDAmerican Newspaper Guild, Local No. 95, is a labor organizationaffiliated with the American Newspaper Guild. It admits to mem-bership employees of the respondent and of the San Diego Sun,another local newspaper.III.THE QUESTION CONCERNING REPRESENTATIONIn the summer of 1937 the Company agreed to the terms of adocument known as the Bulletin Board Agreement, which grantedsalary increases, shorter hours, and other improvements in condi-tions of employment to the employees in the editorial departmentsof both papers.During a conference held between the Company andthe Guild, on September 16, 1937, the Guild demanded recognition asbargaining agent for the accounting and maintenance departments.The respondent maintained the position that it was not opposed tosuch recognition if the Guild could show that it represented themajority of the employees in the departments.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial UNION TRIBUNE PUBLISHING COMPANY ET AL.391relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITIn its petition filed on September 22, 1937, the Guild alleged thatthe employees in the bookkeeping, circulation, advertising, and edi-torial departments constitute an appropriate collective bargainingunit.At the hearing in December 1937, the Guild amended its pe-tition, without objection, alleging that an appropriate unit comprisedthe employees in the editorial department of the Union and theTribune, the accounting department, exclusive of the credit and col-lection division, and the maintenance department.At the hearingheld on January 5 and 6, 1939, the Guild claimed that the employeesof the editorial, accounting, credit and collection, and building-main-tenance departments constitute an appropriate unit.The Guild's claim at the hearing upon the reopening of the record,that the credit and collection department should be included in theappropriate unit, was a reversal of its former position.The com-pany objected to the attempt to make the department part of theunit in this manner.However, the evidence in the record establishesthe close affinity between the credit and collection and the accountingdepartments.The work handled by the accounting department is im-mediately passed on to the credit and collection department and theirwork is very similar.The company raised no objection, other thanthe one mentioned above, to the inclusion of the credit and collectiondepartment in the unit, and did not dispute its appropriateness.The Guild desires to exclude from the bargaining unit the follow-ing employees on the ground that because of their confidential andsupervisory positions, their interests lie with the employer as againstthe employees: (1) In the editorial department, the editor-in-chief,the editor of the Tribune, the editor of the Union, the manager of theart and photographic section, and the confidential secretaries; (2)in the accounting department, the auditor and the chief clerk; (3) inthe credit and collection department, the credit manager; and (4) inthe building-maintenance department, the head janitor.The Company agreed that the enumerated employees should be ex-cluded from the unit.However, it vigorously objected to the omis-sion of its editorial writers from this list of confidential employees.At the present time the respondent employs only one editorial writer,Charles M. Rockwell.He is a part-time employee, who does his workat home, and the editorials written by him are supervised generallyonly by the president of the Company.The Guild has not ruled onhis eligibility for membership, and in its prior dealings with theCompany, it had not sought to bargain for the editorial writer.The 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord establishes the fact that his interests lie more with the em-ployer than the employees.Thus, according to the test of eligibilityapplied by the Guild, the editorial writer should be excluded fromthe bargaining unit.We find that the employees in the editorial department, excludingthe editor-in-chief, the editor of the Union, the editor of the Tribune,the editorial writer, the confidential secretaries, and the manager ofthe art and photographic section; the employees in the accounting de-partment, excluding the auditor and the chief clerk; the employeesin the credit and collection department, excluding the credit manager;and the employees in the building-maintenance department, exclud-ing the head janitor, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESDuring the course of the hearing, the Company's pay roll as ofJanuary 5, 1939, for the editorial, accounting, credit and collection,and building-maintenance departments was introduced in evidence.In addition a copy of said pay roll, wherein Guild membership andpayment of dues of each employee was designated, was introduced.An examination of these exhibits reveals that out of the 107 employeeswithin the appropriate unit, 83 employees are members of the Guild.The Guild's financial records were produced at the hearing andcounsel for the Company was given opportunity to examine them.We find that the Guild has been designated and selected by amajority of the employees in the appropriate unit as their represent-ative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Union Tribune Publishing Company, SanDiego, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The employees of Union Tribune Publishing Company in itseditorial department, excluding the editor-in-chief, the editor of theUnion, the editor of the Tribune, the editorial writer, confidentialsecretaries, and the manager of the art and photographic section; UNION TRIBUNE PUBLISHING COMPANY ET AL.393the employees in the accounting department, excluding the auditorand the chief clerk; the employees in the credit and collection depart-ment, excluding the credit manager; and the employees in the build-ing-maintenance department, excluding the head janitor, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.American Newspaper Guild, Local No. 95, is the exclusive rep-resentative of all employees in the unit designated in paragraph 2above, for the purposes of collective bargaining within the meaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIEDthat the American Newspaper Guild, LocalNo. 95, has been designated and selected by a majority of all em-ployees of the editorial department, excluding the editor-in-chief,the editor of the Union, the editor of the Tribune, the editorial writer,confidential secretaries, and the manager of the art and photographicsection; the employees in the accounting department, excluding theauditor and the chief clerk; the employees in the credit and collectiondepartment, excluding the credit manager ; and the employees in thebuilding-maintenance department, excluding the head janitor, ofUnion Tribune Publishing Company, San Diego, California, as theirrepresentativefor the purposes of collective bargaining and that,pursuantto the provisions of Section 9 (a) of the Act, AmericanNewspaper Guild, Local No. 95, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay,wages, hoursof employment, and other conditions ofemployment.